UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6857


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

HENRY ANTOINE SAUNDERS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Chief District
Judge. (8:03-cv-00484-DKC-2)


Submitted:   September 25, 2014          Decided:   September 30, 2014


Before WILKINSON and AGEE, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Henry Antoine Saunders,     Appellant     Pro Se.       Sujit Raman,
Assistant United States     Attorney,     Greenbelt,   Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Henry Antoine Saunders filed a motion for reduction of

sentence under 18 U.S.C. § 3582(c) (2012), a request for default

judgment, a request for a show cause hearing, and two requests

to correct the record.         He filed a notice of appeal from what he

characterizes as the district court’s implicit denial of the

§ 3582(c)     motion     and   subsequent    requests,    given     that   the

district court has not acted.             Because the district court has

not   entered    an    order—final   or   otherwise—addressing      Saunders’

recent filings, we dismiss the appeal.             See 28 U.S.C. §§ 1291,

1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-46 (1949).                 We deny Saunders’

motions for entry of default and for bail or release pending

appeal.     We dispense with oral argument because the facts and

legal    contentions     are   adequately   presented    in   the   materials

before    this   court   and   argument   would   not   aid   the   decisional

process.



                                                                     DISMISSED




                                      2